NOS. 12-13-00172-CR
                                      12-13-00173-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

KEVERY RAYNARD WILSON,                           §        APPEALS FROM THE 114TH
APPELLANT

V.                                               §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §        SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Kevery Raynard Wilson appeals his felony convictions for evading arrest (cause number
12-13-00172-CR) and theft (cause number 12-13-00173-CR). In his sole issue on appeal, he
challenges the trial court’s assessment of court costs against him. We affirm.


                                         BACKGROUND
       Appellant was indicted for the offenses of evading arrest and theft, both felonies as
alleged due to enhancements for prior felonies committed by Appellant. He pleaded “guilty” to
both offenses without an agreement as to punishment.            He also pleaded “true” to the
enhancement allegations. The trial court accepted Appellant’s pleas and found him guilty of the
offenses.
       After a hearing on punishment, the trial court sentenced Appellant to forty years of
imprisonment on the evading arrest count, and twenty years of imprisonment on the theft count.
In both judgments, the trial court assessed court costs in the amount of $274.00. At the time, the
clerk’s bill of costs was not in the record. However, the record has been supplemented to include
the bill of costs. The total amount of costs identified in each bill of costs corresponds to the
amount assessed in the trial court’s written judgments.
                                                 COURT COSTS
       In his sole issue on appeal, Appellant contends that the trial court erred in imposing court
costs not supported by the bill of costs in each case and by ordering that those costs be
withdrawn from his trust account.
Standard of Review and Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). Thus, when the imposition of court costs is
challenged on appeal, we review the assessment of costs to determine if there is a basis for the
cost, not to determine if there is sufficient evidence offered at trial to prove each cost. Id. The
traditional Jackson v. Virginia evidentiary sufficiency principles do not apply. Id.1
       If the record on appeal does not include a bill of costs, one can be prepared and added to
the record in a supplemental clerk’s record. Id. at 392. A convicted defendant has constructive
notice of mandatory court costs set by statute and may object to the assessment of costs against
him for the first time on appeal or in a proceeding under article 103.008 of the Texas Code of
Criminal Procedure. Id. at 389; see also Cardenas v. State, 423 S.W.3d 396, 399 (Tex. Crim.
App. 2014). A specific amount of court costs need not be supported by a bill of costs in the
appellate record for the reviewing court to conclude that the assessed court costs are supported
by facts in the record. Johnson, 423 S.W.3d at 395. But the use of a bill of costs is the most
expedient and preferable method to review the assessment of court costs. Id. at 396.
Discussion
       After Appellant filed his briefs, the record was supplemented in each case with a bill of
costs. The amounts reflected in the bill of costs for each case correspond with the costs reflected
in each judgment. Appellant does not challenge a specific cost or basis for the assessment of a
particular cost. Absent such a challenge, the bill of costs is sufficient to support the assessed
costs in each case. See id. We overrule Appellant’s sole issue.




       1
           See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).


                                                         2
                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court in each
case.




                                                                  JAMES T. WORTHEN
                                                                     Chief Justice

Opinion delivered May 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              MAY 30, 2014


                                          NO. 12-13-00172-CR


                                  KEVERY RAYNARD WILSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0164-13)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              MAY 30, 2014


                                          NO. 12-13-00173-CR


                                  KEVERY RAYNARD WILSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0165-13)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.